 Case: 1:21-cv-00989 Document #: 29-1 Filed: 03/23/21 Page 1 of 2 PageID #:3146




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

DECKERS OUTDOOR CORPORATION,
                                                      Case No. 21-cv-00989
                      Plaintiff,
                                                      Judge Mary M. Rowland
     v.
                                                      Magistrate Judge Sheila M. Finnegan
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                      Defendants.


                              DECLARATION OF SERVICE

     I, Martin F. Trainor, of the City of Chicago, in the State of Illinois, declare as follows:

  1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

     and the United States District Court for the Northern District of Illinois. I am one of the

     attorneys for Plaintiff Deckers Outdoor Corporation (“Plaintiff”). Except as otherwise

     expressly stated to the contrary, I have personal knowledge of the following facts and, if

     called as a witness, I could and would competently testify as follows:

  2. On February 26, 2021, this Court entered an Order [24] permitting Plaintiff to complete

     service of process to Defendants pursuant to Federal Rule of Civil Procedure 4(f)(3) by

     electronically publishing a link to the Complaint, TRO and other relevant documents on a

     website and by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the

     Declaration of Lisa Bereda and any e-mail addresses provided for Defendants by third

     parties that includes a link to said website.

  3. I hereby certify that on March 23, 2021, I electronically published the Complaint,

     Summons, TRO and other relevant documents on a website.

                                                1
  Case: 1:21-cv-00989 Document #: 29-1 Filed: 03/23/21 Page 2 of 2 PageID #:3147




   4. I hereby certify that on March 23, 2021, I sent an e-mail to the e-mail addresses identified

       in Exhibit 2 to the Declaration of Lisa Bereda and any e-mail addresses provided for

       Defendants by third parties that includes a link to said website.

   5. The completed Return of Service form is attached hereto.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed this 23rd day of March 2021, at Chicago, Illinois.


                                                     /s/ Martin F. Trainor
                                                     Martin F. Trainor
                                                     Greer, Burns & Crain, Ltd.
                                                     300 South Wacker Drive, Suite 2500
                                                     Chicago, Illinois 60606
                                                     312.360.0080 / 312.360.9315 (facsimile)
                                                     mtrainor@gbc.law

                                                     Counsel for Plaintiff
                                                     Deckers Outdoor Corporation




                                                 2
